UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Futures 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 24 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Management Agreement 35 FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Midcap Index Fund, Inc., covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Market and Fund Performance Overview For the six-month period ended April 30, 2017, Dreyfus Midcap Index Fund’s Class I shares produced a total return of 15.50%, and its Investor shares returned 15.37%. 1 In comparison, the S&P MidCap 400 ® Index (the “Index”), the fund’s benchmark, produced a total return of 15.68% for the same period. Mid-cap stocks gained ground amid better-than-expected corporate earnings reports, improving domestic growth prospects, and positive investor sentiment in the wake of the U.S. presidential election. The difference in returns between the fund and the Index was primarily the result of transaction costs and operating expenses that are not reflected in the Index’s results. As of August 31, 2016, existing fund shares were renamed Investor shares and Class I shares were added as a new share class of the fund. The Fund’s Investment Approach The fund seeks to match the performance of the Index by generally investing in stocks included in the Index and in futures whose performance is tied to the Index. The fund generally invests in all 400 stocks in the Index in proportion to their weighting in the Index. The Index is an unmanaged index of 400 common stocks of medium-sized companies. S&P weights each company’s stock in the Index by its market capitalization (i.e., the share price times the number of shares outstanding), adjusted by the number of available float shares (i.e., those shares available to public investors). Post-Election Optimism Drove Markets Higher While political and economic uncertainties caused U.S. equity markets to move lower in the days leading up to the 2016 presidential election, the election’s widely unexpected outcome quickly reenergized investor sentiment. Stocks rose sharply in anticipation of lower corporate taxes, reduced regulatory constraints on businesses, and increased infrastructure spending. As a result, the Index climbed sharply in November and December. Stocks continued to gain value in early 2017, with better-than-expected corporate earnings, robust labor markets, increased bank lending activity, and encouraging global economic data driving several broad market indices, including the Index, to a series of new highs through early March. While disappointing macroeconomic data and concerns about the new administration’s ability to implement its business-friendly policies slowed the pace of the market’s advance later in March and in April, the Index ended the reporting period with solid double-digit gains. Technology and Financial Stocks Led the Market’s Advance Mid-cap stocks generally produced higher returns than their large-cap counterparts over the reporting period, in part due to government policy proposals that are expected to benefit domestically-oriented companies more than larger companies with significant exposure to 3 DISCUSSION OF FUND PERFORMANCE (continued) international markets. Results were particularly strong in the financials sector, where banks led the rally in anticipation of reduced regulatory costs, higher lending volumes, and lower corporate taxes. Midsized capital markets companies and brokerage firms benefited from rising financial markets and higher assets under management, while insurers proved able to increase premiums. In the information technology sector, early fears regarding the potential impact of trade policy proposals eased. In addition, many technology companies reported better-than-expected quarterly earnings, and electronic equipment producers and semiconductor manufacturers participated in positive trends in card reading technology, smartphones, and other innovations. The industrials sector also produced above-average results, largely on the strength of aerospace-and-defense companies expected to benefit from increased military spending and reduced restrictions on overseas weapons sales. Machinery stocks also fared well in anticipation of greater infrastructure spending and economic growth. Only two segments of the Index produced negative absolute returns during the reporting period. The energy sector lost a degree of value when oil and gas prices moved mildly higher in early 2017, hurting drilling contractors. Other energy-related companies struggled due to unusually high oil and gas inventories during a mild winter season. In the telecommunication services sector, which comprises a relatively small part of the overall Index, results were constrained by intensifying competitive pressures from larger telecommunications companies. Replicating the Performance of the Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. and global economic recoveries appear to have gained momentum, and corporate earnings have continued to come in higher than many analysts expected. However, the market’s currently constructive conditions could be undermined by geopolitical instability and uncertainty surrounding the new presidential administration’s ability to enact its policy proposals into law. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The S&P MidCap 400 ® Index provides investors with a benchmark for midsized companies. The index measures the performance of midsized companies, reflecting the distinctive risk and return characteristics of this market segment. Investors cannot invest directly in any index. 3 “Standard & Poor’s
